COPE, J.
(concurring).
One of the claims of defendant-appellant Benjamin Gadson is that his habitual offender sentences should not have been consecutive, as he contends that the three counts on which he was sentenced all arose from the same criminal episode. See Hale v. State, 630 So.2d 521 (Fla.1993). The Hale decision was announced after the defendant’s sentences were imposed in 1991.
This particular claim had to be raised under Florida Rule of Criminal Procedure 3.850, and the present motion is time-barred as to that claim. See Dixon v. State, 730 So.2d 265 (Fla.1999). Assuming that all three counts arose from the same criminal episode, the only avenue available to the defendant at this point would be an application for relief from the Pardon Board.